Case 2:19-cv-04618-RGK-JPR Document 196 Filed 06/23/21 Page 1of6 Page ID #:10797
LIST OF RXSKRBERSOONB WITNESSES CALLED AT TRIAL

 

Case Number 2:19-cv-04618-RGK-JPRx Title

 

 

Y.Y.G.M. SA v. Redbubble. Inc.

 

Judge Hon. R. Gary Klausner

 

Dates of Trial
or Hearing

June 17, 2021; June 21, 2021: June 22, 202

FILED

CLE U.S. DISTRICT COURT

1; June 23, 2021 JUN 23 2021

 

 

Court Reporters
or Tape No.

 

 

 

BY:

 

CENTRAL DISTRICT OF CALIFORNIA
DEPUTY

 

 

 

 

Deputy Clerks Joseph Remigio

 

Attorney(s) for Plaintiff(s) / Petitioner(s)

Attorney(s) for Defendant(s) / Respondent(s)

 

 

 

 

 

 

 

 

Keith Wesley Joshua Masur
Jason Kelly Jennifer Kuhn
Heming Xu
Plaintiff(s) or Petitioner(s) Defendant(s) or
Respondent(s)
EXHIBIT DESCRIPTION / WITNESS Called By
Ex. No. Id. Ev. Ex. No. Id. Ev

 

 

SEE ATTACHED FOR LIST OF WITNESSES

 

CALLED AT TRIAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G-65 (03/07) LIST OF EXHIBITS AND WITNESSES

Page

of.

 
Case 2:19

Co Ob CO STD DW He WW HHO eH

BROWNE GEORGE ROSS

O’BRIEN ANNAGUEY & ELLIS LLP

Keith J. Wesley (State Bar No. 229276)
Kacey Ge rfirm.com

Ryan Q. Bech (State Bar No. 280306)
rkeech@berfirm.com

Jason Y. ell (State Bar No. 274144)

iKetlyia ber irm.com

2121 Avenue of the Stars, Suite 2800

Los Angeles, California 90067

Telephone: ae 274-7100

Facsimile: (310) 275-5697

Attorneys for Plaintiff Y.Y.G.M. SA d.b.a.
Brandy Melville

Plaintiff,
VS.

REDBUBBLE, INC., a Delaware PTSC Date:
corporation, Trial Date:

 

Defendant.

 

als

 

 

PLAINTIFF’S WITNESS LIST

lcv-04618-RGK-JPR Document 196 Filed 06/23/21 Page 2of6 Page ID #:10798

UNITED STATES DISTRICT COURT
. CENTRAL DISTRICT OF CALIFORNIA
Y.Y.G.M. SA d.b.a. BRANDY Case No. 2:19-cv-04618-RGK (JPRx)
MELVILLE, a Swiss corporation, Hon. R. Gary Klausner

PLAINTIFF’S WITNESS LIST

May 24, 2021
June 17, 2021

Case No. 2:19-cv-04618-RGK (JPRx)

 
Case 2:14-cv-04618-RGK-JPR Document 196 Filed 06/23/21 Page 30f6 Page ID #:10799

co Oo wo Hy Dn FB W HH

ao nD NH BW HY KH OD 0 OB Hs Dw FBP WY PO

 

 

Per the Court’s Order for Jury Trial, Plaintiff Y.Y.G.M. SA d.b.a. Brandy

Melville (“Brandy Melville”) submits its witness list “in the order in which the

witness may be called to testify.” (Dkt. No. 17 at 8.) Brandy Melville reserves the

right to make further changes to this list, including to the order of the witnesses called,

based on the evidence, the trial schedule, and the witnesses’ availability.

l. .Salvatore Rianna — 1 7/704

2

a;

4. _ Francisco Cuellar

5. Philip Paley 6/21/21
6. Jason Kelly

1:

DATED: June 17, 2021

Madison Elkins 6/9¢/2/
Terri Walters — & 17/; Ae?/ 9 o/ei[2 d

James N. Toy bpilp}

BROWNE GEORGE ROSS

O’BRIEN ANNAGUEY & ELLIS LLP
Keith J. Wesley  ~
Ryan Q. Keech
Jason Y. Kelly

By: /s/ Jason Y. Kelly

Jason Y. Kelly
Attorneys for Plaintiff Y.Y.G.M. SA d.b.a.
Brandy Melville

 

aD Case No. 2:19-cv-04618-RGK (JPRx)

 

PLAINTIFF’S WITNESS LIST

 
Case 2:19/cv-04618-RGK-JPR Document 196 Filed 06/23/21 Page 4of6 Page ID #:10800

KENNETH B. WILSON (SBN 130009)
ken@coastsidelegal.com

COASTSIDE LEGAL

455 1% Avenue

Half Moon Bay, California 94019

Telephone: (650) 440-4211

JOSHUA M. MASUR (SBN 203510)
Jmasur@zuberlawler.com

ZUBER LAWLER & DEL DUCA LLP
2000 Broadway Street, Office 154

Redwood City, California 94063
Telephone: (650) 866-5901

Facsimile: (213) 596-5621

eV OS AD nH &® WH VN =

ZACHARY S. DAVIDSON (SBN 287041)
zdavidson@zuberlawler.com

ZUBER LAWLER & DEL DUCA LLP

350 S. Grand Avenue, 32" Floor

Los Angeles, California 90071

Telephone: (213) 596-5620

Facsimile: (213) 596-5621

Poh mk fem ek
—& we NY = ©

Attorneys for Defendant
REDBUBBLE INC.

mem
an MN

UNITED STATES DISTRICT COURT
s¥
CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

bo et et
o SO ©

Y.Y.G.M. SA d.b.a. BRANDY Case No. 2:19-cv-04618-RGK (JPRx)
MELVILLE, a Swiss corporation,

Ww
a

Plaintiff, REDBUBBLE INC.’S SEPARATE
LOCAL RULE 16-5 WITNESS LIST

ht
a)

Vv.
REDBUBBLE INC.,
Defendant.

Nm bh
dm Gr

 

be
nn

 

ry MY Ww
ao sa HN

2911-1006 /1611019.1 ]

 

 

 
~ Case 2:19-cv-04618-RGK-JPR Document 196 Filed 06/23/21 Page 5of6 Page ID #:10801

eV fe ADHD UH kk WD YN =

YyY NY NY NY NY NY BY RD Rm mms
Syn an Fk WO YY &—§ SCF CO PO AI A nH k® HR NY & CS

 

 

Pursuant to Local Rule 16-5, defendant Redbubble Inc. reiterates and adopts
its portion of the parties’ Joint Witness List (DE# 71). For the sake of
completeness, Redbubble reiterates that it currently intends to call the following

witnesses at trial, other than those contemplated to be used solely for impeachment:

 

Witness FRCP 26(a)(3)(A) Information

 

 

Drew Brosnan Contact through counsel for Defendant
Corina Davis Contact through counsel for Defendant |¢ fo2fH4

 

Arnaud Deshais Contact through counsel for Defendant

 

Peter Frolio* Contact through counsel for Defendant

 

Jenny Greenhough | Contact through counsel for Defendant

 

 

 

 

Anuj Luthra Contact through counsel for Defendant
Michael Masnick | Contact through counsel for Defendant
Kate Rickert Contact through counsel for Defendant bbe /2!
James Toy Contact through counsel for Defendant | (, Pep }

 

Salvatore Rianna_ | Contact through counsel for Plaintiff

 

Madison Elkins Contact through counsel for Plaintiff

 

 

 

 

Per Local Rule 16-5, an asterisk indicates that such witness will be called
only if the need arises.

Redbubble explicitly reserves its right to amend this list before, at the
commencement of, and/or during trial. For instance, Redbubble may seek to amend
this list based on, among other things, this Court’s rulings on pretrial motions and
motions in limine, and on rulings regarding evidentiary matters and testimony
presented at trial.

Redbubble has requested in limine and in its Memorandum of Contentions of
Facts and Law that the Court preclude the testimony of Jamie Goldberg Gerson (on
grounds including Daubert and Rules 26(a)(2)(B) and 37(c)(1)) and Philip Paley,

Terri Walters, and Francisco Cuellar, and Jason Kelly (on grounds including Rules

2911-1006 / 1611019.1 2

 
- Case 2:19-cv-04618-RGK-JPR Document 196 Filed 06/23/21 Page 6of6 Page ID #:10802

Ce eID UN fF BW NHN =

Yy YM YP NB NY NM RD DD OR mm mmm mk pepe
Soy nun ts ]SW MY KF SCS CSC BAI HRA KH B® BW NY = CO

 

 

26(a)(1)(A) and 37(c)(1), and in the case of Mr. Kelly, pursuant to California Rule
of Professional Conduct 3.7(a)), both at summary judgment and at trial. However,
in the event that the Court denies Redbubble’s relevant motions in limine or
otherwise permits such witnesses to testify, Redbubble explicitly reserves its right to
call such witnesses at trial.

Redbubble explicitly reserves its right to call at trial any of the witnesses
listed on Plajntiff’s trial witness list, or used by Plaintiff in connection with any
motion, to the extent that the Court does not preclude such witness’ testimony
pursuant to Rule 26(a)(1)(A) and Rule 37(c)(1), and to call additional witnesses on
rebuttal, either in person or by way of a deposition.

Redbubble explicitly reserves the right to substitute a witness on this list in
the event a witness becomes unavailable for some reason, as well as to call rebuttal

witnesses.

Dated: May 24, 2020 COASTSIDE LEGAL
KENNETH B. WILSON

ZUBER LAWLER & DEL DUCA LLP

JOSHUA M. MASUR
ZACHARY S DAVIDSON

By: _Joshua M. Masur

Attorneys for Defendant
Redbubble Inc.

2911-1006 / 1611019.1 3

 
